DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed January 4, 2021.
Claims 2-3 were previously canceled.
Claim 15 has been canceled.
Claims 16-22 have been added.
Claims 1 and 4-14 were amended through a preliminary amendment.
Claims 1, 4-14, and 16-22 are currently pending and have been fully examined.

Drawings
The replacement drawings were received on January 4, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US PG Pub. 2014/0065588) in view of Matthews (US PG Pub. 2013/0295913).

Claim 1
	Regarding claim 1, Jacobson teaches
A system for use in assisting a user to focus on performing a personal care activity, the system comprising:
Abstract, “A toothbrush training system for children includes an instrumented toothbrush with physics sensors, along with optional feedback elements, interacting with a dynamic audio-visual instructional program providing guidance, assessment and feedback on proper brushing procedures.”
Par. [0004], “Children also tend to have short attention spans, become distracted, and forget instructions resulting in regression even after the tasks have been initially learned. Monitoring tooth brushing effectiveness can be 
At least one sensor configured to acquire data associated with the user
Par. [0008], “The needs described above are met by a multimedia toothbrush training system and, more particularly, by a toothbrush training system for children utilizing an instrumented toothbrush with some combination of motion, orientation, position and pressure sensors”
A memory unit for storing characteristics indicative of distractive events and associated actions to assist the user in focusing on the personal care activity
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
The system has the ability to recognize deviations from the proper performance of the task and has stored actions to provide feedback intended to correct the user’s behavior.
Because one problem with the intended user of the training aid is distraction (see par. [0004]), characteristics that indicate deviations from the desired motions would be characteristics indicative of a user who was distracted.
A processing unit configured to:
Par. [0061], “The present invention may be implemented as a software application running on a general purpose computer including an app for a portable computing device, a software application running on a server system providing access to a number of client systems over a network, or as a dedicated computing system. As such, embodiments of the invention may consist (but not required to consist) of adapting or reconfiguring presently 
Acquire data associated with the user during the personal care activity
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
Monitoring the user’s brushing motion is acquiring data associated with the user during the personal care activity.
Par. [0050], “To implement the dynamic training protocol, the instructional program 40 implements brush location monitoring functionality 41, brush orientation monitoring functionality 42, brush pressure monitoring functionality 43, brush motion monitoring functionality 44, brush timing monitoring functionality 45, and may be augmented to monitor additional features of the tooth brushing technique (e.g., tooth paste detection) if desired.”
Compare the acquired data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity, 
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many 
As described in par. [0004], the system’s aim is to correct poor performance that can arise because “children also tend to have short attention spans, become distracted, and forget instructions resulting in regression”. Therefore, the characteristics of the system that identify poor brushing technique are also indicative of loss of attention or distraction, or forgetting instructions. 
The user losing focus on the personal care activity being performed negatively impacting quality and/or effectiveness of the personal care activity being performed
Par. [0003], “Instructing children to brush their teeth effectively and assessing their performance of the tooth brushing task can be a challenge The usual communication methods that may be effective with adults, such as explicit verbal instruction and logical explanation of the consequences of failing to brush properly, may be less effective with children. Children lack the references and the vocabulary required for verbal explanation of the brushing process. They have not yet developed a clear mental image of the topology of their teeth, and are particularly ignorant of those surfaces they cannot easily see. Nor do children readily understand instructional phrases that employ geometric language such as "the correct angle" or "rotate your brush". Even terms like "left side" and "right side" strain a young child's capacity for spatial abstraction.”
This shows that the system’s instructions and feedback are meant to monitor a patient performing a personal care activity and providing feedback when necessary to improve the quality and effectiveness of the care activity.
Par. [0004], “Children also tend to have short attention spans, become distracted, and forget instructions resulting in regression even after the tasks have been initially learned. Monitoring tooth brushing effectiveness can be difficult for even a skilled human instructor. Instructive repetition can be frustrating for the adult trainer and child trainee alike. Worse yet, poorly administered training can cause tooth brushing to become a frustrating, tedious or stressful experience that the child wants to avoid.”
This shows that a user becoming distracted is likely to result in deviations from proper technique in performing the personal care activity.
See par. [0007] for a description of possible effects resulting from improper brushing.
Initiate one or more actions associated with the detected at least one characteristic indicative of the distractive event to assist the user in focusing on the personal care activity
Par. [0035], “Note that in different embodiments, feedback may be provided entirely through the audio-visual system, entirely through toothbrush resident feedback elements, or with a combination of these devices. The transmitter 27 communicates with a transceiver 14 connected to a multimedia controller 16 associated with a toothbrush trainer application program 17 running on the controller 16, which implements the dynamic audio-visual instructional and feedback program. The controller 16 directs feedback provided through the 
See also par. [0057]-[0058]
However, Jacobson does not explicitly teach
The distractive event increasing a risk of the user losing focus on the activity being performed
Matthews teaches
The distractive event increasing a risk of the user losing focus on the activity being performed
Par. [0089], “For example, the mobile device can include an audio sensor to detect audio in the vehicle, and the device control service 114 initiates displaying a safe driving notification on the integrated display device to indicate to a user of the device that the audio in the vehicle is likely a driver distraction.”
Par. [0096], “The device distraction input can include an indication that audio in the vehicle is a driver distraction, such as detected by an audio sensor integrated with the mobile device and/or in the vehicle. The device distraction input may be a user input to the mobile device to initiate a device quiet control for associated devices (e.g., the mobile device 704). Alternatively or in addition, the device distraction input may be automated from the mobile device 702 based on a determination that the audio from the other mobile devices in the vehicle is a driver distraction.”

Comparing the acquired data to the stored characteristics indicative of distractive events to detect at least one characteristic indicative of a distractive event for the user in performing the personal care activity, and initiating one or more actions associated with the detected at least one characteristic indicative of the distractive event to assist the user in focusing on the personal care activity
Although Matthews is an invention intended to prevent distraction during driving and Jacobson is an invention intended to teach and reinforce proper habits and behaviors while brushing, both relate to solving the same problem, minimizing harm to the user that can result from impaired performance of a task due to distraction (see Jacobson, par. [0004], [0007]; Matthews, par. [0003]).
Par. [0091], “The device quiet input may be received as a user input to the mobile device via the device control user interface, or as an automated input, such as when detected audio in the vehicle is determined to be a driver distraction.”
Par. [0096], “The device distraction input can include an indication that audio in the vehicle is a driver distraction, such as detected by an audio sensor integrated with the mobile device and/or in the vehicle.”
The ability to determine that audio is likely distracting means that the system has recognized the input from the audio sensor is consistent with stored information that identifies distracting events.
See 
These rules regarding time and place are also characteristics that would be indicative of a distracting event because these would be established for times and places that the user would be in a situation that requires increased attention (see par. [0054], [0055]), and the rule regarding that quiet time or quiet zone establishes that audio outputs during the quiet time or in the quiet zone would be likely distracting.
Par. [0060] describes other potential sources of distractions that can be determined through contextual information collected by the mobile device.
Par. [0100], “At block 910, a distracted driving notification is generated to indicate that the audio in the vehicle is a driver distraction and, at block 912, the distracted driving notification is communicated to the associated devices that are in the vehicle with the mobile device. For example, the device control service 114 at the platform 708 generates a distracted driving notification that is then communicated to the associated devices (e.g., the mobile device 704) in the vehicle with the mobile device 702 for display to indicate that the audio in the vehicle is a driver distraction and that use of an associated device is restricted in a safe driving mode.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jacobson the ability to compare input to stored characteristics of a distractive event and initiate one or more actions to assist in focusing on the activity, wherein the distractive event increases the likelihood the user will be distracted, as taught by Matthews, because recognizing and removing distracting stimuli enables the user to successfully perform the activity that requires their focus and attention (see Matthews, par. [0003], [0006]). 

Claim 4

The detected at least one characteristic indicative of a distractive event being associated with a plurality of actions to assist the user in focusing on the personal care activity and the processing unit being configured to select one or more of the plurality of actions associated with the detected at least one characteristic indicative of a distractive event to initiate to assist the user in focusing on the personal care activity
Par. [0008], “The system provides instruction on tooth brushing technique in combination with monitoring and corrective feedback based on that performance and deviation from the desired brushing technique within the context of an audio-visual game environment.”
Par. [0009], “Toothbrush sensors may include a local position sensor, a geoposition sensor, an inertial motion sensor that conveys orientation and acceleration, and a pressure sensor. Several types of feedback elements may be employed, such as toothbrush vibrations, tones, audio announcements, and visual changes to provide feedback during the brushing process. Feedback may respond to the position of the toothbrush, the pitch, yaw or roll of the toothbrush, the rate of movement, pressure applied to the teeth, the duration of movement, and so forth.”
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful 

Claim 5
	Regarding claim 5, the combination of Jacobson and Matthews teaches all the limitations of claim 4. Jacobson further teach
The one or more actions being selected based on any one or more of: a ranking assigned to the plurality of actions, an availability of the plurality of actions at a time for initiating the one or more actions, and a condition of the user
Par. [0051], “In addition to feedback provided by the audio-visual presentation described above, the instructional program 40 may also implement feedback through the brush itself utilizing the toothbrush resident auditory 55 and haptic 56 feedback features. This type of feedback can increase in tone, intensity or frequency in response to the amount of deviation to continually assist the user in finding the correct brushing technique during the course of the tooth brushing session. The combination of audio-visual and toothbrush-resident feedback techniques has been found to be a particularly useful training technique. Those skilled in the art will be able to develop additional instructive techniques once the fundamental elements of the invention are understood.”
The ability to change the tone, intensity, or frequency of the feedback based on the amount of deviation means that there is some ranking of feedback where milder feedback is determined appropriate for minor deviations from proper technique and more intense feedback is determined more appropriate for major deviations from proper technique.

Claim 7
	Regarding claim 7, the combination of Jacobson and Matthews teaches all the limitations of claim 1. Jacobson further teaches
The at least one sensor comprising any one or more of: a visual sensor, an audio sensor, a motion sensor, a presence sensor, a proximity sensor, and a device status sensor
Par. [0009], “Toothbrush sensors may include a local position sensor, a geoposition sensor, an inertial motion sensor that conveys orientation and acceleration, and a pressure sensor.”

Claim 8
	Regarding claim 8, the combination of Jacobson and Matthews teaches all the limitations of claim 1. However, Jacobson does not teach
The at least one characteristic indicative of a distractive event comprising a characteristic indicative of a prospective occurrence of the distractive event for the user in performing the personal care activity
Matthews teaches
The at least one characteristic indicative of a distractive event comprising a characteristic indicative of a prospective occurrence of the distractive event for the user in performing the personal care activity
See par. [0049]-[0055], which describe how the system can also be based on rules, such as rules regarding time and place, that can determine that any audio output during a quiet time or in a quiet zone can increase the likelihood a user would be distracted. 
These rules regarding time and place are also characteristics that would be indicative of a distracting event because these would be established for times and places that the user would be in a situation that requires increased attention (see par. [0054], [0055]), and the rule regarding that quiet time or quiet zone establishes that audio outputs during the quiet time or in the quiet zone would be likely distracting.
Par. [0060] describes other potential sources of distractions that can be determined through contextual information collected by the mobile device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Jacobson and Matthews the ability to identify characteristics indicative of a prospective distraction of the user while performing an activity, as taught by Matthews, because it allows the system to establish situations where a user is likely distracted, or would want to avoid distractions, and take actions to prevent the distraction from occurring (see Matthews, par. [0003], [0049]-[0060]).

Claim 9
	Regarding claim 9, the combination of Jacobson and Matthews teaches all the limitations of claim 8. However, Jacobson does not teach
The processing unit being configured to initiate one or more counter-measures associated with the detected at least one characteristic indicative of the distractive event to reduce the likelihood of the distractive event distracting the user
Matthews teaches
The processing unit being configured to initiate one or more counter-measures associated with the detected at least one characteristic indicative of the distractive event to reduce the likelihood of the distractive event distracting the user
Par. [0089]-[0092] describes the ability to provide a notification that the audio is distracting or silence the audio output of nearby connected devices to prevent distracting outputs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jacobson and Matthews the ability to use counter-measures to reduce the likelihood that a distracting event will occur and distract the user, as taught by Matthews, because it allows the system to prevent the stimuli that would be known to distract the user in order to avoid distracting the user (see Matthews, par. [0003], [0089], [0092]).

Claim 10
	Regarding claim 10, the combination of Jacobson and Matthews teaches all the limitations of claim 9. However, Jacobson does not teach
The processing unit being configured to initiate one or more counter-measures by any one or more of: rendering a visual, audio, haptic and/or functional stimulus to one or more devices used in the personal care activity, controlling access to one or more devices responsible for the prospective occurrence of the distractive event, and placing a preventative measure on a source of the prospective occurrence of the distractive event
Matthews teaches
The processing unit being configured to initiate one or more counter-measures by any one or more of: rendering a visual, audio, haptic and/or functional stimulus to one or more devices used in the personal care activity, controlling access to one or more devices responsible for the prospective occurrence of the distractive event, and placing a preventative measure on a source of the prospective occurrence of the distractive event
Par. [0089]-[0092] describes the ability to provide a notification that the audio is distracting or silence the audio output of nearby connected devices to prevent distracting outputs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Jacobson and Matthews the ability to use counter-measures such as placing a preventative measure on a source of the prospective occurrence of the distractive event, as taught by Matthews, because it allows the system to prevent the stimuli that would be known to distract the user in order to avoid distracting the user (see Matthews, par. [0003], [0089], [0092]).

Claim 11
	Regarding claim 11, the combination of Jacobson and Matthews teaches all the limitations of claim 1. Jacobson further teaches
The at least one characteristic of a distractive event comprising a characteristic indicative of a distractive event occurring for the user in performing the personal care activity
Par. [0031], “The training system monitors the user's brushing motion, compares the actual motion to a desired motion profile, and provides feedback to help guide the user to complete the desired brushing action.”
Monitoring the user’s brushing motion for deviations from a desired motion means any detected deviations would be indicative of a current distraction.

Claim 12
	Regarding claim 12, the combination of Jacobson and Matthews teaches all the limitations of claim 11. Jacobson further teaches
The processing unit being configured to initiate one or more notifications associated with the detected at least one characteristic indicative of the distractive event to prompt the user to focus on the personal care activity
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the audio-visual program and the toothbrush resident feedback elements may be developed with different routines suited to different ages, demographics, and training levels.”

Claim 13
	Regarding claim 13, the combination of Jacobson and Matthews teaches all the limitations of claim 12. Jacobson further teaches
The processing unit being configured to initiate one or more notifications by rendering any one or more of: a visual notification to the user, an audio notification to the user, a haptic notification to the user, a functional notification to one or more devices used in the personal care activity
Par. [0050], “The desired tooth brushing routine including specific toothbrush position, orientation and motion for desired intervals is provided through a dynamic video display 50, and a dynamic musical presentation 51 explaining, demonstrating and setting the tempo for the desired action. The audio-visual presentation may be dynamically altered with instructive corrections 52 (e.g., corrective instructions, instructions to try again, etc.), positive feedback 53 (e.g., praise, encouragement, celebration, etc.), and alterations to the progression of the routine 54 (e.g., start over, repeat an action, terminate in response to lack of motion, etc.), and may be augmented to implement additional feedback techniques (e.g., flashing lights, voice-over commands, another "pop-up" animated character providing extra instruction, and so forth) if desired.”
This describes the use of audio-visual notifications provided to the user.
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from 
This describes the use of auditory and haptic feedback. 

Claim 14
	Claim 14 is a method claim that recites a method for use in assisting a user to focus on performing a personal care activity comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Jacobson teaches the following limitations not taught by the rejection of claim 1.
A method
Par. [0062], “All of the methods described herein may include storing results of one or more steps of the method embodiments in a storage medium.”
This states that the functions described in the reference are methods that can be performed by software programming.
Please refer to the rejection of claim 1 for additional limitations.

Claims 16-21

	Claim 17 is a method claim dependent from claim 14 that recites limitations that are the same or substantially similar to the limitations of claims 4 and 9. Please refer to the rejections of claims 14, 4, and 9.
	Claim 18 is a method claim dependent from claim 17 that recites limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 17 and 10.

Claim 22
	Claim 22 is a computer program product claim that recites a computer program product comprising a computer readable medium having computer readable code embodied thereon that, when executed by a processor, performs the steps of the method of claim 14. Jacobson teaches the following limitations not taught by the rejection of claim 14
A computer program product comprising a computer readable medium having computer readable code embodied thereon that, when executed by a processor, causes the processor to perform steps of a method
Par. [0062], “All of the methods described herein may include storing results of one or more steps of the method embodiments in a storage medium. The results may include any of the results described herein and may be stored in any manner known in the art. The storage medium may include any storage medium described herein or any other suitable storage medium known in the art. After the results have been stored, the results can be accessed in the storage medium and used by any of the method or system embodiments described herein, formatted for display to a user, used by another software 
Identifying one or more actions associated with the identified at least one characteristic indicative of the distractive event
Par. [0057], “FIG. 13 illustrates another stroke, "brush the crunchers, sweep sweep" further illustrating certain types of feedback that may be provided. For example, the brush may play a tone if the stroke is too fast or slow, which may increase in volume or frequency in response to increased deviation from the desired action. FIGS. 14 and 15 illustrate brush vibration feedback when the angle of attack is incorrect. Haptic feedback has been found to be useful for providing feedback for deviation from the desired angle of attack. The amplitude of the vibration may increase to indicate increasing deviation. Auditory feedback may be used to signal performance shortcomings. Many other feedback paradigms, including those incorporating elements of the audio-visual program and the toothbrush resident feedback elements may be developed with different routines suited to different ages, demographics, and training levels.”
Please refer to the rejection of claims 1 and 14 for additional limitations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jacobson and Matthews in view of Penders (US PG Pub. 2016/0117937).

Claim 6

The at least one sensor being configured to pre-process acquired data to identify sections of data that are relevant
Penders teaches
The at least one sensor being configured to pre-process acquired data to identify sections of data that are relevant
Par. [0025], “FIG. 5A is an exemplary detail flow diagram illustrating an alternative embodiment of the messaging method of FIG. 4A, wherein measuring sensor data further includes pre-processing raw sensor signals.”
Par. [0026], “FIG. 5B is an exemplary detail flow diagram illustrating an alternative embodiment of the messaging method of FIG. 5A, wherein pre-processing raw sensor signals includes filtering raw sensor signals and translating signals to physical, physiological and/or environment signals.”
Par. [0093], “In this case, personalizing, at 350, behavior analytics can adjust extracting, at 330, behavior markers based on contextual data. Personalizing, at 350, behavior analytics can use context and user data to adapt modeling behavior, at 360. For instance, specific biometric data may be more or less relevant to the user's behavior depending on the context.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Jacobson and Matthews the ability to pre-process sensor data to identify sections of data that are relevant, as taught by Penders, because it allows the system to take the acquired raw signal data and can filter and translate the raw signals to generate new signals that can be used as input to the analytics system, which can then be used to produce analytics that are adapted specifically to the user and their context (see Penders, par. [0078]-[0083], [0093], [0112]).

Response to Arguments
Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1, 4-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626